Citation Nr: 0627907	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim seeking a disability rating in excess of 10 
percent for his service-connected otitis media.  In October 
2003, the veteran testified before the undersigned Veterans 
Law Judge at a hearing on appeal at the RO (Travel Board 
hearing).  A copy of the hearing transcript issued following 
the hearing is of record.  

This appeal was initially presented to the Board in June 
2004, at which time this issue was remanded for additional 
development.  It was returned to the Board in June 2006, at 
which time the Board issued a decision on the issue of an 
increased rating for otitis media.  However, that decision 
was subsequently vacated by the Board, and this remand is 
issued in its place.  

The veteran had also perfected appeals of these issues: 
entitlement to service connection for scar tissue/tumerous 
tissue on the brain, and entitlement to a permanent and total 
disability rating for pension purposes.  However, in a 
December 2005 rating decision, he was awarded both 
entitlement to service connection for scar tissue of the 
mastoids, and entitlement to nonservice-connected pension 
benefits.  Because these awards constitute a full grant of 
the benefits sought on appeal, these issues are no longer on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  

As was previously noted by the Board in June 2004, the 
veteran has submitted an informal claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  This claim is again referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a disability rating in excess of 10 percent 
for otitis media.  Otitis media is rated under Diagnostic 
Code 6200, which provides a 10 percent rating during 
suppuration or with aural polyps.  This rating also 
represents the maximum schedular evaluation for this 
disability under this Code.  However, Diagnostic Code 6200 
also provides that hearing impairment and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, may be rated separately.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2005).  

In the present case, the veteran has alleged vertigo and 
dizziness secondary to his otitis media.  However, in a 
December 2005 rating decision, the RO granted the veteran's 
service connection claim for scar tissue of the brain, along 
with a compensable initial rating of 10 percent under 
Diagnostic Code 6204, the criteria for peripheral vestibular 
disorders, instead of the standard criteria for skin or 
neurological disorders.  Nevertheless, because the veteran's 
otitis media also results in some dizziness, according to the 
October 2005 addendum to the September 2005 VA examination 
report, the criteria found at Diagnostic Code 6204 must still 
be considered by the Board.  As the September 2005 VA 
examination is incomplete for ratings purposes, additional 
comment by the examiner is required prior to final 
adjudication by the Board.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  That duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion statement when such an examination becomes necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
returned to the examiner who conducted the 
September 2005 VA examination.  If the 
examiner is no longer employed by the VA, 
the claims folder should be forwarded to 
another appropriate specialist.  The 
veteran need not be examined unless such 
an examination is determined necessary by 
the examiner.  After reviewing the claims 
file, the examiner should comment on any 
other disability resulting from the 
veteran's otitis media.  Specifically, the 
examiner should discuss the presence and 
severity of any dizziness and/or 
staggering resulting from this disorder.  
If any dizziness and/or staggering are 
noted in the record, the examiner should 
state whether these conditions are likely 
constant or occasional.  The medical basis 
for any opinion given should be noted in 
the record.  

2.  Thereafter, the RO should again 
consider the veteran's pending increased 
rating claim for otitis media in light of 
any additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



